Citation Nr: 1814336	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-44 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In his November 2010 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran requested a Board hearing.  A hearing was scheduled in February 2018; however, the Veteran failed to report without good cause.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric disorder was denied in November 2007; the Veteran did not appeal the decision, and no new and material evidence was received within a year of the notification of these decisions.

2.  Evidence associated with the claims file since November 2007 is not new and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

Evidence received since the November 2007 rating decision that denied service connection for a psychiatric disorder, which was the last final denial with respect to this issue, is not new and material.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In November 2007, the RO denied the Veteran's claims for service connection for a psychiatric disorder on the basis that the evidence did not show that a psychiatric disorder was related to service.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the November 2007 rating decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

With respect to the Veteran's psychiatric disorder claim, the only new evidence consists of VA treatment records from February 2007 to August 2010 showing a history of and treatment for a psychiatric disorder.  The Veteran's claim was not denied based on a finding that he did not have a psychiatric disorder.  The treatment records do not address whether there is a nexus to his period of military service, which is the reason his claim was denied.  

Although the Veteran's evidence is new, it does not have a reasonable possibility of substantiating the claim because it does not pertain to the reason his claim was previously denied.  In turn, reopening the Veteran's claim of entitlement to service connection for a psychiatric disorder is not warranted.  See 38 C.F.R. § 3.156(a).     


ORDER

The petition to reopen a claim for service connection for a psychiatric disorder is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


